DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
	“identify an observed state, based on information indicating a message from a person”: identifying an observed state based on information from a message from a person is interpreted as reading a message and identifying a state which can be a question or request which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“store knowledge information to be used for reasoning of a target state being a predetermined state for investigation”: storing knowledge information to be used for reasoning of a target state is interpreted as a person learning through experience of past crimes or fraud for example and using that information to determine a target state as being a predetermined state for investigation which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“perform reasoning, based on observation information indicating the observed state and the knowledge information, and output information indicating a message to be spoken or sent by the person”: performing reasoning based on knowledge and observation to indicate a message is interpreted as making rule to be able to reply or handle for example a fraud message which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “a memory storing instructions; and one or more processors configured to execute the instructions” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“generate new knowledge, based on the knowledge information, and perform reasoning, based on the observation information, the knowledge information, and the new knowledge”: learning new knowledge (or rules) based on observation to indicate a message is interpreted as making rule to be able to reply or handle for example a fraud message which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“acquire a knowledge series being reachable to the target state by the reasoning, and determine a message to be spoken or sent by the person, based on a state related to knowledge acquired in order from the knowledge series”: observing a knowledge series (rules) which can be reached to a target state (fraud, crime for example) and determining a message can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“determine, every time the observed state is identified, whether the observed state is identical to the state related to knowledge acquired in order from the knowledge series, and determine, when the observed state is identical to the state and a next state following the observed state is a state related to a message from the person, a message corresponding to the next state as a message to be spoken or sent by the person”: observation of a message and comparing it to knowledge series (rules learned by a person) and observing if the message is to be sent by a person can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“when the observed state is different from the state related to knowledge acquired in order from the knowledge series, determine whether the observed state is identical to a state related to knowledge acquired in order from another knowledge series associated with the state”: observation of a message and comparing it to knowledge series (rules learned by a person) and observing if the message is to be sent by a person can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the target state is a state where information needed to start the investigation is acquired”: observation of a message and comparing it to knowledge series (rules learned by a person) and observing if the message is to be investigated if for example fraud or spam can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 7.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“store another piece of knowledge information needed for reasoning of another target state being a state where crime to be investigated occurs, and perform reasoning of the target state when occurrence of the crime to be investigated is detected by performing reasoning based on the observation information and the another piece of knowledge information”: storing knowledge information to be used for reasoning of a target state is interpreted as a person learning through experience of past crimes or fraud for example and using that information to determine a target state as being a predetermined state for investigation which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 8 recites a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 

Claim 9 recites a non-transitory computer readable storage medium recording thereon a program causing a computer to perform a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leddy et al. (US 2020/0067861 A1).

Regarding claim 1. 
Leddy teaches an information output system comprising: a memory storing instructions (see ¶ 54, “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”); and one or more processors configured to execute the instructions (see ¶ 54, “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”) to: identify an observed state, based on information indicating a message from a person (see figure 1A and ¶ 68, “the filtering performed by the filter engine is used to classify a message into “red” (170), “yellow” (172), and “green” (174) buckets/bins. In some embodiments, “green” messages are determined to be “good,” “red” messages are determined to be “bad,” and those messages that are neither “good” nor “bad” are flagged as “yellow,” or “undetermined.””, i.e. filter engine that filters messages to “red” (170), “yellow” (172), and “green” (174) buckets/bins are the observed states identified from messages from a person); 
store knowledge information (see fig. 1a, rules database 180) to be used for reasoning (examiner notes, see instant application figure 4, s104 where perform reasoning is to acquire rules, therefore see ¶ 65, rules are obtained from rules database 180) of a target state being a predetermined state for investigation ([examiner notes, see  specification of instant application ¶ 16, “The knowledge information is a set of known rules”], therefore see ¶ 65, “the filter array includes multiple filters, such as URL filter 166 and phrase filter 168. Examples and details of filters are described below. Each filter is potentially associated with multiple rules, where multiple rules may fire for a particular filter. In some embodiments, rules for a filter are obtained and loaded from rules database 180.”, also see ¶ 116, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”); 
and perform reasoning (examiner notes, see instant application figure 4, s104 where perform reasoning is to acquire rules, therefore see ¶ 65, rules are obtained from rules database 180), based on observation information indicating the observed state and the knowledge information, and output information indicating a message to be spoken or sent by the person (see ¶ 66, “One example of a filter is a universal resource locator (URL) filter (166), which is configured to filter messages based on URLs included in or otherwise associated with the message. The URL filter can be associated with multiple URLs, where each rule indicates whether a specific/particular URL is good or bad (e.g., each URL of interest is associated with a corresponding distinct rule). Another example is a phrase filter (168), which is configured with rules for different phrases that may be indicative of scam. Messages can be evaluated on whether they include or do not include phrases specified in the rules configured for the phrase filter”, also see ¶ 70, “responses can be sent to users who forwarded messages regarding the status of the message. For those messages that have inconclusive/undetermined results (e.g., that fall in the “yellow” band), retraining can be performed to update the filters so that the message (or future messages) can be conclusively/definitely classified as either good or bad. Further details regarding actions such as responses are described below.”, also see ¶¶ 74-88, giving a rules example of how a filter uses rules to identify if a message is spam or fraud where the system outputs to either suggest blocking, mark up etc., i.e. wherein every rule used to identify the message is new knowledge (rule) because more than one rule were used from ¶ 74 to ¶ 88 to identify the message to be sent to the person).

Regarding claim 2. 
Leddy teaches the information output system according to claim 1, 
Leddy further teaches wherein the one or more processors is further configured to execute the instructions to: generate new knowledge, based on the knowledge information (see ¶ 116, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”, i.e. generating new knowledge is generating new rules.), 
and perform reasoning, based on the observation information, the knowledge information, and the new knowledge (see ¶ 66, “a phrase filter (168), which is configured with rules for different phrases that may be indicative of scam. Messages can be evaluated on whether they include or do not include phrases specified in the rules configured for the phrase filter”, also see ¶ 70, “responses can be sent to users who forwarded messages regarding the status of the message. For those messages that have inconclusive/undetermined results (e.g., that fall in the “yellow” band), retraining can be performed to update the filters so that the message (or future messages) can be conclusively/definitely classified as either good or bad. Further details regarding actions such as responses are described below.”, also see ¶¶ 74-88, giving a rules example of how a filter uses rules to identify if a message is spam or fraud where the system outputs to either suggest blocking, mark up etc., i.e. wherein every rule used to identify the message is new knowledge (rule) because more than one rule were used from ¶ 74 to ¶ 88 to identify the message).

Regarding claim 3.
Leddy teaches the information output system according to claim 1, 
Leddy further teaches wherein the one or more processors is further configured to execute the instructions to: acquire a knowledge series being reachable to the target state by the reasoning, and determine a message to be spoken or sent by the person, based on a state related to knowledge acquired in order from the knowledge series (see ¶¶ 74-88, giving a rules example of how a filter uses rules to identify if a message is spam or fraud where the system outputs to either suggest blocking, mark up etc., i.e. wherein the messages used compared to the rules to identify for example a scam are knowledge series reachable to a target, because they are messages determined to be spoken by the person).

Regarding claim 4.
Leddy teaches the information output system according to claim 3, 
Leddy further teaches wherein the one or more processors is further configured to execute the instructions to: determine, every time the observed state is identified, whether the observed state is identical to the state related to knowledge acquired in order from the knowledge series, and determine, when the observed state is identical to the state and a next state following the observed state is a state related to a message from the person, a message corresponding to the next state as a message to be spoken or sent by the person (see ¶¶ 74-88, giving a rules example of how a filter uses rules to identify if a message is spam or fraud where the system outputs to either suggest blocking, mark up etc., i.e. wherein the messages used compared to the rules to identify for example a scam are knowledge series reachable to a target, because they are messages determined to be spoken by the person, therefore every rule used such as for example in ¶74-88, “ Is an email internal (i.e., sent from a mail server associated with the same enterprise as the recipient)? [0075] a. If yes to (1), then does the email have a reply-to? [0076] i. If yes to (1a), then is it deceptive? [0077] 1. If yes to (1ai), then perform a first action, such as blocking. [0078] 2. If no to (1ai), then perform a second action, such as marking up”, every rule asked is a different state as a message sent by a person).

Regarding claim 5.
Leddy teaches the information output system according to claim 3, 
Leddy further teaches wherein the one or more processors is further configured to execute the instructions to: when the observed state is different from the state related to knowledge acquired in order from the knowledge series, determine whether the observed state is identical to a state related to knowledge acquired in order from another knowledge series associated with the state (see ¶¶ 74-88, “ Is an email internal (i.e., sent from a mail server associated with the same enterprise as the recipient)? [0075] a. If yes to (1), then does the email have a reply-to? [0076] i. If yes to (1a), then is it deceptive? [0077] 1. If yes to (1ai), then perform a first action, such as blocking. [0078] 2. If no to (1ai), then perform a second action, such as marking up”, i.e. different multi rules are used to identify the observed state, where other knowledge series associated with the state ate being identified).

Regarding claim 6.
Leddy teaches the information output system according to claim 1, 
Leddy further teaches wherein the target state is a state where information needed to start the investigation is acquired (see ¶ 65, “the filter array includes multiple filters, such as URL filter 166 and phrase filter 168. Examples and details of filters are described below. Each filter is potentially associated with multiple rules, where multiple rules may fire for a particular filter. In some embodiments, rules for a filter are obtained and loaded from rules database 180.”, also see ¶¶ 74-88, “ Is an email internal (i.e., sent from a mail server associated with the same enterprise as the recipient)? [0075] a. If yes to (1), then does the email have a reply-to? [0076] i. If yes to (1a), then is it deceptive? [0077] 1. If yes to (1ai), then perform a first action, such as blocking. [0078] 2. If no to (1ai), then perform a second action, such as marking up”, i.e. when a message undergoes the rules and compared with the filter engine and rule database to investigate if a message is for example fraud corresponds to information needed to investigate based on a target state).

Regarding claim 7.
Leddy teaches the information output system according to claim 6, 
Leddy further teaches wherein the one or more processors is further configured to execute the instructions to: store another piece of knowledge information needed for reasoning of another target state being a state where crime to be investigated occurs (see ¶ 116, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”, i.e. generating new knowledge is generating new rules), and perform reasoning of the target state when occurrence of the crime to be investigated is detected by performing reasoning based on the observation information and the another piece of knowledge information (see ¶¶ 74-88, “ Is an email internal (i.e., sent from a mail server associated with the same enterprise as the recipient)? [0075] a. If yes to (1), then does the email have a reply-to? [0076] i. If yes to (1a), then is it deceptive? [0077] 1. If yes to (1ai), then perform a first action, such as blocking. [0078] 2. If no to (1ai), then perform a second action, such as marking up”, i.e. where the rules can go different ways such as having two different actions to perform, If yes to (1a), then is it deceptive? [0077] 1. If yes to (1ai), then perform a first action, such as blocking. [0078] 2. If no to (1ai), then perform a second action, such as marking up).

Claim 8 recites a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 

Claim 9 recites a non-transitory computer readable storage medium recording thereon a program causing a computer to perform a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Liddy also teaches the addition elements of claim 9 not recited in claim 1 comprising a non-transitory computer readable storage medium recording thereon a program causing a computer to perform a method (see ¶ 54, “a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”).

Conclusion
Relevant arts that were not used in the above rejection:
Roof et al. (US 20170236229 A1): A system and methods for analyzing information from identification documents is disclosed. The system initially scans or retrieves identification information from an identification document associated with an individual or an item. The system then receives an indication of a search strategy for the received information. The search strategy indicates an identity of databases that are to be searched. The system receives a search result from the database and analyzes the search result. The analyzed search result is transmitted to a user device and is presented as an alert to a user. The alert includes a threat level of the individual or a status of the item.
SOGAWA et al. (US 20160335642 A1): card verification system and method for detecting card illegal use. An illegal use information notification unit notifies a given information system about illegal use of the card, including the location where a fraudulent card was used, when a settlement system receives a settlement request from a card reading terminal device with card information identical to card information registered in the fraud detection-use card information storage unit.
Catanese et al. (“Forensic analysis of phone call networks”, Soc. Netw. Anal. Min. (2013)): Forensic analysis of phone call networks In the context of preventing and fighting crime, the analysis of mobile phone traffic, among actors of a criminal network, is helpful in order to reconstruct illegal activities on the basis of the relationships connecting those specific individuals. 
Keyvanpoura et al. (“Detecting and investigating crime by means of data mining: a
general crime matching framework”, Procedia Computer Science 3 (2011) 872–880): Detecting and investigating crime by means of data mining: a general crime matching framework. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./
 Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129